The administrator of the estate of John M. Jones, deceased, has appealed from a judgment amending his final account by increasing the charges against him $500, and ordering him to pay that much more to the heirs, after paying the costs of the opposition to the account. The case was sent to the delay docket twice, because of the failure of appellant's counsel to file a brief or to be present when the case was called for argument. The case was revived twice, and reassigned for argument, and yet counsel for appellant failed to file a brief or to appear for the argument of the case. It was submitted finally on briefs filed by the appellees — heirs of the deceased.
The judgment appealed from is apparently supported by the evidence, and, without any specific complaint, there is no reason why it should not be affirmed.
The judgment is affirmed.